353 F.2d 538
William Edward CLARK, Appellant,v.UNITED STATES of America, Appellee.
No. 20144.
United States Court of Appeals Ninth Circuit.
Nov. 22, 1965, Rehearing Denied Dec. 27, 1965.

Howard C. Foreman, Billings, Mont., for appellant.
Moddy Brickett, U.S. Atty., Clifford E. Schleusner, Asst. U.S. Atty., Billings, Mont., for appellee.
Before CHAMBERS, POPE and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The judgment of conviction is affirmed upon the basis of the opinion of the district court filed December 30, 1964, United States v. Clark, 247 F.Supp. 958, William J. Jameson, Judge.